Exhibit 10.23 RC2 Corporation 1111 W. 22nd Street Suite 320 Oak Brook, IL60523 Phone (630) 573-7200 Fax (630) 573-7575 December 28, 2010 Gregory J. Kilrea 1207 Ashbrook Court Darien, IL 60561 Dear Greg: Re: Amendment to Employment Agreement The purpose of this letter is to make a technical amendment to the Employment Agreement between you and RC2 dated April1, 2008 (your "Employment Agreement").The following is hereby added to the end of section6(d) of your Employment Agreement: Notwithstanding anything herein to the contrary, any Change of Control Severance Payment in excess of the Severance Exception Limit shall be paid on the same schedule as Salary Continuation Severance Payments (in proportionate installments for amounts calculated with reference to Base Salary) and the Bonus Severance Payment (in proportionate installments for amounts calculated with reference to the Bonus Plan) unless the applicable Termination Date occurs within the two-year period following a "change in control event" (within the meaning of Treasury Regulation section1.409A-3(i)(5)). Undefined terms in this letter have the meaning provided in your Employment Agreement.Please confirm your acceptance of this letter and the amendment to your Employment Agreement by signing and returning a copy of this letter to me. Yours very truly, RC2 CORPORATION BY /s/Linda A. Huett Linda A. Huett Compensation Committee Chairperson Accepted and agreed to this 30th day of December, 2010 /s/Gregory J. Kilrea Gregory J. Kilrea
